SIMPSON, J.
The defendant, Willie Jeter, was convicted in the countjr court of the offense of assault and battery, and was sentenced to pay a fine of $150, and also to perform hard labor for the county for three months, as shown by the judgment of the court, which will be copied in the statement of this case. A writ of habeas corpus was sued out before the judge of the probate court, under which the prisoner was discharged; and this appeal is by the state from that judgment.
It is evident that the theory on which the prisoner was discharged by the probate judge was that the judgment o-f the county court was not sufficient in form. The legislature, recognizing the fact that judges of the county courts are not always learned in the law, has provided a simple form of judgment in such cases. The form is: “On hearing the evidence the court is satisfied of the guilt of the defendant, and awards the following punishment (here state the punishment imposed), and the costs of the proceedings.” Code 1907, § 6720. The judgment of the county court is in substantial conformity with the form prescribed. Consequently the judge ■of the probate court erred in discharging the petitioner.
The judgment of the judge of the probate court is reversed, and a judgment will be here rendered, dismissing the petition, and remanding the petitioner to the custody of the law.
Reversed and rendered.
Dowdell, C. J., and Denson and Sayre, JJ., concur.